691 N.W.2d 453 (2005)
OPTION ONE MORTG. CORP.
v.
URSERY.
No. 127318.
Supreme Court of Michigan.
January 13, 2005.
SC: 127318, COA: 257844.
On order of the Court, the motion for immediate consideration, the motion for stay, and the application for leave to appeal the October 13, 2004 order of the Court of Appeals are considered. Immediate consideration is GRANTED. The application for leave to appeal is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motion for stay is DENIED as moot.
KELLY, J., would remand this case to the Court of Appeals for consideration as on leave granted.